DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities: 
	In regard to claim 8, the claim reads “wherein the second ultrasound image is entered at an input layer of the model and the first output is entered a bottom layer of the model”, however, in order to be grammatically correct it should read “wherein the second ultrasound image is entered at an input layer of the model and the first output is entered at a bottom layer of the model”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon US 20160093046 A1 “Jeon”.
In regard to claim 1, Jeon teaches “A method comprising:” (“According to an aspect of another exemplary embodiments, there is provided a method of supporting computer aided diagnosis (CAD) including: determining a duration during which a remaining image of a first region of interest (ROI) detected from a first image frame is displayed, […] and marking a remaining image of a second ROI of a second image frame in the first image frame and displaying the marked image on a screen” [0022]. In this case, the method is carried out by a CAD supporting apparatus 200 which includes a region of interest detector 220 which “may detect a region of interest by analyzing a current image frame acquired in real time by the image acquirer 210 […] using an automatic lesion detection algorithm. The automatic lesion detection algorithm may include AdaBoost, Deformable Parts Models (DPM), Deep Neural Network (DNN), Convolutional Neural Network (CNN), Sparse Coding, and the like” [0077] (i.e. with a model such as a convolutional neural network). Therefore, the method involves identifying regions of interest in “ultrasound images acquired in units of frames by using a probe 130 in real time” [0076].);
“outputting, for display on a display device, an annotation indicative of a first location of an identified anatomical feature of a first ultrasound image, the annotation generated based on a first output of a model” (“The displaying may include displaying on the screen at least one of results of ROIs detected up to a present time; diagnosis results of ROIs detected from the first image frame or detected up to the present time” [0032] and “The method may further include detecting the first ROI from the first image frame” [0036]. In order to display the ROIs on the first image frame and detect the first ROI from the first image frame, the method had to have performed the step of outputting, for display on a 
Furthermore, in regard to a first ultrasound image, Jeon discloses “FIG. 6 is a diagram illustrating an example of an image displayed on a screen output by a display 120, in which it is assumed that an input image is an ultrasound breast image, and a current image frame is acquired during a duration of displaying a remaining image of a previous image frame” [0098] and “Referring to FIG. 6, the display 120 may display in a current image frame 610 a region of interest 620 detected from the current image frame 610, and a remaining image 630 of a previous image frame” [0099]. Therefore, the images obtained by the method include ultrasound images [see FIG. 10, step 1010 [0129]). Furthermore, in this case, since the remaining image 630 is the region of interest in the previous image frame, under broadest reasonable interpretation, the previous image frame constitutes a first ultrasound image which includes an annotation (i.e. circle with dotted line) indicative of a first location of an identified anatomical feature.
In regard to the annotation being generated based on a first output of a model, Jeon discloses “The region of interest detector 220 may detect a region of interest by analyzing a current image frame acquired in real time by the image acquirer 210. […] the region of interest detector 220 may detect a region of interest […] using an automatic lesion detection algorithm. The automatic lesion detection algorithm may include […] Convolutional Neural Network (CNN)” [0077]. Thus, since the region of interest detector uses an automatic lesion detection algorithm such as a convolutional neural network, and a convolutional neural network inherently includes an input, one or more layers and an output, the region of interest detector outputs the region of interest based on a first output of the model. In this case, “a remaining image of a region of interest (ROI) refers to an image of an ROI detected in a previous image frame and remains in a subsequent image frame” [0051]. Therefore, in order to display the ROI of the previous image frame in the subsequent (i.e. current) frame, the region of interest detector 220 had 
“outputting, for display on the display device, an adjusted annotation based on a second output of the model, the second output of the model generated based on a second ultrasound image and further based on the first output of the model, the adjusted annotation indicative of a second location of the identified anatomical feature in the second ultrasound image” (“The region of interest detector 220 may detect a region of interest by analyzing a current image frame acquired in real time by the image acquirer 210. […] the region of interest detector 220 may detect a region of interest […] using an automatic lesion detection algorithm. The automatic lesion detection algorithm may include […] Convolutional Neural Network (CNN)” [0077]. In this case, the current image constitutes a second ultrasound image. Therefore, since the region of interest detector 220 detects a region of interest in a current frame using an automatic lesion detection algorithm such as a convolutional neural network (CNN), the region of interest detector outputs an adjusted annotation, for display on the display device, based on a second output of the model (i.e. the CNN).
Additionally, in regard to the second output of the model being generated based on a second ultrasound image and further based on the first output of the model and the adjusted annotation indicative of a second location of the identified anatomical feature in the second ultrasound image, Jeon discloses “Referring to FIG. 6, the display 120 may display in a current image frame 610 a region of interest 620 detected from the current image frame 610, and a remaining image 630 of a region of interest of a previous image frame” [0099]. As established previously, FIG. 6 includes a display of an ultrasound image of a breast and the current image frame constitutes a second ultrasound image. Additionally, in order to be able to display the image 610 with the region of interest 620 (i.e. the current ROI) with the remaining image 630 (i.e. the ROI of the previous/first image), the second output of the model had to have been generated based on a second ultrasound image (i.e. current image frame) and 
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Jeon teaches “wherein the adjusted annotation is adjusted relative to the annotation in one or more of location, size, shape and visual appearance” (“Referring to FIG. 6, the display 120 may display in a current image frame 610 a region of interest 620 detected from the current image frame 610, and a remaining image 630 of a region of interest of a previous image frame” [0099]. As established previously, the region of interest 620 represents a region of interest in the second (i.e. current) ultrasound image. Furthermore, as shown in FIG. 6, the region of interest 620 has a different location, size and visual appearance (i.e. solid line) than the remaining image 630 (i.e. the first annotation). Therefore, the region of interest 620 constitutes the adjusted annotation that is adjusted relative to the annotation (i.e. remaining image 630) in one of more of location, size and visual appearance.).
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Jeon teaches “wherein the adjusted annotation is adjusted relative to the annotation in a location of the annotation to reflect the identified anatomical feature moving from the first location to the second location, and further comprising if the second location is at least partially out of a field of view of an ultrasound probe used to acquire the second ultrasound image, also adjusting a visual appearance of the annotation” (“Referring to FIG. 6, the display 120 may display in a current image frame 610 a region of interest 620 detected from the current image frame 610 and a remaining image 630 of a region of interest of a previous image frame. The region of interest 620 of the current 
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Jeon teaches “wherein the first output of the model is generated using the first ultrasound image as input to the model, and wherein the second ultrasound image is acquired after the first ultrasound image” (“FIG. 6 is a diagram illustrating an example of an image displayed on a screen output by a display 120, in which it is assumed that an input image is an ultrasound breast image” [0098], “Referring to FIG. 6, the display 120 may display in a current image frame 610 a region of interest 620 detected from the current image frame 610, and a remaining image 630 of a region of interest of a previous image frame” [0099] and “The region of interest detector 220 may detect a region of interest by analyzing a current image frame acquired in real time by the image acquirer 210. […] the region of interest detector 220 may detect a region of interest […] using an automatic lesion detection algorithm. The automatic lesion detection algorithm may include […] Convolutional Neural Network (CNN)” [0077]. In this case, the previous image frame constitutes a first ultrasound image and the current image frame constitutes a second ultrasound image which is acquired after the first ultrasound 
In regard to claim 16, Jeon teaches “A system, comprising” (“According to an aspect of an exemplary embodiment, there is provided an apparatus for supporting computer aided diagnosis (CAD) including: a control processor configured to determine a duration during which a remaining image of a first region of interest (ROI) detected from a first image frame is displayed […]” [0007] and “Referring to FIG. 2, a CAD supporting apparatus 200 may further include an image acquirer 210 […] a storage 250 […]” [0075]. Therefore, the system displays a region of interest on the images it obtains.);
“an ultrasound probe” (“The image acquirer 210 may acquire a patient’s medical images. The medical images may be ultrasound images acquired in units of frames by using a probe 130 in real time” [0076]. Therefore, since ultrasound images are acquired using the probe 130, the probe 130 constitutes an ultrasound probe.);
“a memory storing instructions” (“The storage 250 may store results of regions of interest detected up to the present time, diagnosis results of regions of interest detected up to the present time, location information of regions of interest detected up to the present time, and the like” [0084] and “The storage 250 may include flash memory type […] card type memory (e.g., SC or XD memory, etc.) […] read-only memory ROM” [0085]. Furthermore, Jeon discloses “an exemplary embodiment can be embodied as computer-readable code on a computer-readable code on a computer-readable storage medium that includes program instructions to be implemented by a computer to cause a processor to execute or perform the program instructions” [0136]. Therefore, the computer-readable storage medium constitutes a memory storing instructions that are executed by a processor. Therefore, since 
“a processor communicably coupled to the memory and when executing the instructions, configured to:” (“The guide information generator 270 may generate guide information for redetecting a region of interest based on a location of a region of interest input by a user, or based on a location of a region of interest determined by a sensor or a camera mounted inside or outside of the probe 130, a probe speed, or the like” [0088]. As shown in FIG. 2, the guide information generator 270 is communicably coupled to the memory (i.e. storage 250) via the information updater 260, and to the display 120. Therefore, the guide information generator 270 constitutes a processor which is communicably coupled to the memory and configured to execute instructions.);
“acquire, via the ultrasound probe, a first ultrasound image” (“In operation 1010, a patient’s medical image is acquired. The medical image may be an ultrasound image acquired in units of frames by using the probe 130 in real time” [0129]. In order to carry out the method shown in FIG. 10, the memory had to have contained the instructions executed by the processor. Therefore, this method acquires a first ultrasound image via the ultrasound probe (i.e. probe 130).
“identify, via output from a model, one or more anatomical features present in the first ultrasound image” (“In operation 1020, a region of interest is detected by analyzing a current image frame. For example, the CAD supporting apparatus 200 may detect a region of interest from a current image frame by using an automatic lesion detection algorithm, such as […] Convolutional Neural Network (CNN)” [0130]. Thus, since the region of interest is detected by analyzing a current image using a CNN (i.e. a model), one or more anatomical features present in the first ultrasound image is identified and output from a model.); 
“acquire, via the ultrasound probe, a second ultrasound image” (“Subsequently, in the case in which a current image frame is acquired during the predetermined duration of displaying a remaining 
“determine a respective location of each of the identified one or more anatomical features in the second ultrasound image via the model using the second ultrasound image as input to the model and using the output as feedback to the model” (“Referring to FIG. 6, the display 120 may display in a current image frame 610 a region of interest 620 detected from the current image frame 610 and remaining image 630 of a region of interest of a previous image frame” [0099] and “the region of interest detector 220 may detect a region of interest from a current image frame by using an automatic lesion detection algorithm. The automatic lesion detection algorithm may include […] convolution neural network (CNN)” [0077]. In this case, since the region of interest detector 220 detects the region of interest 620 in the current image frame (i.e. the second ultrasound image) using a CNN, the region of interest detector 220 determines a respective location of each of the identified one or more anatomical features in the second ultrasound image via the model using the second ultrasound image as input to the model. Furthermore, in order for the display 120 to display the current image frame 610 with the region of interest 620 and the remaining image 630 (i.e. output from the region of interest detector 220 executing the CNN the first time), the remaining image 630 (i.e. output) had to have been provided as feedback to the model (i.e. CNN) to show how the region of interest changes as imaging frames are acquired by the probe 130.).
In regard to claim 17, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, Jeon teaches “further comprising a display device, and wherein, when executing the instructions, the processor is configured to output, to the display device one or more annotations each representing a respective location” (“Referring to FIG. 6, the display 120 may display in a current image frame 610 a region of interest 620 detected from the current image frame 610 and remaining image 630 of a region of interest of a previous image frame” [0099]. Furthermore, this display 120 is shown in FIGS. 1 and 2. In order for the display 120 to display the region of interest 620 and the remaining image 630 of a region of interest of a previous image frame on the current image frame 610, the processor had to have executed instructions configured to output to the display device one or more annotations (i.e. 620 and 630) each representing a respective location.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon US 20160093046 A1 “Jeon” as applied to claims 1-4 and 16-17 above, and further in view of Zhang US 20190333227 A1 “Zhang”.
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Jeon does not teach “wherein the second ultrasound image and the first output are entered at a common input layer of the model and at a common resolution”.
Zhang is in a related field of endeavor relating to processing images using a convolutional neural network.
Zhang teaches “wherein the second ultrasound image and the first output are entered as a common input layer of the model at a common resolution” (“In such embodiments, the MR data 74, e.g. the in-phase 132 and the out-of-phase 134 images, may be mapped/fed to an input feature map 146 in the front-end grouping 172 of a top layer 136” [0045]. As shown in FIG. 7, the in-phase image 132 and the out-of-phase image 134 are of the same image quality, therefore, under broadest reasonable interpretation, these images have a common resolution. As shown in FIG. 8, these images 132 and 134 are fed (i.e. entered) into the input feature map 146, therefore, under broadest reasonable interpretation, the second ultrasound image and first output of Jeon can be entered at a common input layer (i.e. the input feature map 146) of the model at a common resolution.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Jeon so as to include entering the second ultrasound image and the first output at a common input layer of the model as disclosed in Zhang in order to generate images that separate features such as fat from at least two magnitude images [Zhang: Abstract]. Providing a second ultrasound image and the first input to a common layer of the model is one of a finite number of techniques that can be used to compare images and perform separation of features, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of processing images with a convolutional neural network to separate features of the images.
In regard to claims 19 and 20, due to their dependence on claim 16, these claims inherit the references disclosed therein. That being said, Jeon teaches “wherein the model is a convolutional neural network (CNN)” (Claims 19 and 20) (“The region of interest detector 220 may detect a region of interest by analyzing a current image frame acquired in real time by the image acquirer 210. […] the region of interest detector 220 may detect a region of interest […] using an automatic lesion detection algorithm. The automatic lesion detection algorithm may include […] Convolutional Neural Network (CNN)” [0077]. Therefore, since the region of interest detector may detect a region of interest using an automatic lesion detection algorithm, such as a convolutional neural network (CNN), the model is a convolutional neural network.).
Jeon does not teach “wherein the output is an output layer of the CNN” (Claims 19 and 20), “wherein the output is entered to the CNN at an input layer of the CNN with the second ultrasound image” (Claim 19), and “wherein the second ultrasound image is entered to the CNN as an input layer of the CNN, and wherein the output is entered to the CNN at a bottom layer of the CNN” (Claim 20).
Zhang is within a similar field of endeavor involving utilizing a convolutional neural network to process images.
Zhang teaches “wherein the output is an output layer of the CNN” (Claims 19 and 20) “(“Moving now to FIG. 4, as stated above, embodiments of the system 10 may generate a water-fat separated image 86 via a neural network 88 having one or more nodes/neurons 90 which, in embodiments, may be disposed into one or more layers 92, 94, 96, 98, 100, 102, 104. […] the neurons 90 may be connected to each other via one or more connections 106 such that data may propagate from an input layer 92 […] to an output layer 104” [0038]. As shown in FIG. 4, the output layer 104 outputs the water-fat separated image 86. Furthermore, in regard to a CNN, Zhang discloses “Turning to FIG. 8, in embodiments, the neural network 88 may be a convolutional neural network based at least in part on a U-net architecture” [0044]. As shown in FIG. 8, the feature map 150 of layer 136 is output to the feature map 152 of the 
“wherein the output is entered to the CNN at an input layer of the CNN with the second ultrasound image” (Claim 19) (“In such embodiments, the MR data 74 may be one or more images 132 and 134 respectively generated from the two or more datasets 112 and 114, which may be mapped to an input convolutional layer, e.g., layer 122. In other words, in embodiments, the neural network 88 may be a convolutional neural network that generates a water-fat separated image 86, e.g., a water image, from an in-phase image 132 and an out-of-phase image 134” [0043]. Therefore, since two images can be input into the layer 122 (i.e. the input layer) under broadest reasonable interpretation the second ultrasound image generated by Jeon can be entered into an input layer of the CNN. Furthermore, in regard to the output being entered to the CNN at an input layer, Zhang discloses “The end feature map 162 is then un-pooled/up-scaled into input layers 164 and combined with the portion 176 copied from the end feature map 150 so as to fill/complete feature map 164, Feature map 164 is the convoluted through one or more intermediate feature maps 166, 168 and an end feature map 170, with end feature map 170 mapped to the to the water-fat separated image 86 and/or one or more connected layers 131 (FIG. 7), which in turn may be mapped to the water-fat separated image 86” [0045] and “As will be further understood, the layers 140, 142, and 144 convolute, copy, pool and un-pool/upscale in a manner similar to layers 136 and 138, with the exception of layer 144 foregoing pooling as it is the bottom layer” [0048]. Therefore, since the layers 140, 142, and 144 can perform convolution, copying, pooling and un-pool/upscaling under broadest reasonable interpretation, the outputs of each layer can be entered into the CNN at an input layer.);
“wherein the second ultrasound image is entered to the CNN as an input layer of the CNN, and wherein the output is entered to the CNN at a bottom layer of the CNN” (Claim 20) (“In such 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Jeon so as to include the input and output layers of the CNN as disclosed in Zhang in order to perform image processing to identify a feature within the obtained image (i.e. water-fat separated image 86). A convolutional neural network is one of a finite number of deep learning techniques that include an input layer and an output layer for use in processing images, therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of processing images with a convolutional neural network to distinguish features of interest within images.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon US 20160093046 A1 “Jeon” as applied to claims 1-4 and 16-17 above, and further in view of Wang et al. US 20200242734 A1 “Wang”.
In regard to claims 6 and 7, due to their dependence on claims 1 and 6, respectively, these claims inherit the references disclosed therein. That being said, Jeon does not teach “wherein the second ultrasound image and the first output are entered at different layers of the model” (Claim 6) and “wherein the first output is entered at a lower resolution than the second ultrasound image” (Claim 7).
Wang teaches “wherein the second ultrasound image and the first output are entered at different layers of the model” (Claim 6) and “wherein the first output is entered at a lower resolution than the second ultrasound image” (Claim 7) (“In one example, an image processing method includes down-sampling an input image into smaller images with a smaller resolution than the input image. The down-sampled smaller images are processed by a convolutional neural network (CNN) having a last layer with a reduced number of nodes than a last layer of a full CNN used to process the input image at a full resolution” [0291]. Therefore, in order for the down-sampled input image to be input to a CNN having a last layer with a reduced number of nodes than the last layer of a full CNN used to proves the input image, under broadest reasonable interpretation, the second ultrasound image and the first output from Jeon had to have been entered at different layers of the model (i.e. the CNN). Additionally, since the down-sampled smaller images have a smaller resolution than the input image, under broadest reasonable interpretation, the down-sampled smaller images constitute a first output that is entered at a lower resolution than the second ultrasound image (i.e. the input image).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Jeon so as to include the second ultrasound image and the first output being entered at different layers and the first output being entered at a lower resolution than the second ultrasound image as disclosed in Wang in order to detect features within images with a reduced number of nodes and parameters for CNN computation [Wang: 0005]. By entering the down-sampled images to the last layer with a reduced number of nodes, the CNN processing can be performed with reduced computational intensity, since the down-sampled images will not have to go .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon US 20160093046 A1 “Jeon” and Wang et al. US 20200242734 A1 “Wang” as applied to claims 6-7 above, and further in view of Zhang US 20190333227 A1 “Zhang”.
In regard to claim 8, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, the combination of Jeon and Wang does not teach “wherein the second ultrasound image is entered at an input layer of the model and the first output is entered at a bottom layer of the model”.
Zhang teaches “wherein the second ultrasound image is entered at an input layer of the model and the first output is entered at a bottom layer of the model” (“In such embodiments, the MR data 74 may be one or more images 132 and 134 respectively generated from the two or more datasets 112 and 114, which may be mapped to an input convolutional layer, e.g., layer 122. In other words, in embodiments, the neural network 88 may be a convolutional neural network that generates a water-fat separated image 86, e.g., a water image, from an in-phase image 132 and an out-of-phase image 134” [0043]. Therefore, since two images can be input into the layer 122 (i.e. the input layer) under broadest reasonable interpretation, the second ultrasound image generated by Jeon can be entered into an input layer of the CNN of Zhang. Furthermore as shown in FIG. 8, the feature map 150 of layer 136 is output to the layer 138 (i.e. see the downward triangle); the feature map 156 of layer 138 is output to layer 140; a feature map is output to layer 142; and a feature map is output to the layer 144 which is the bottom layer of the CNN (see [0048]). Therefore, since the output of each layer is provided to the subsequent layer, under broadest reasonable interpretation, the first output disclosed in Jeon can be entered to the bottom layer (i.e. layer 144) of the CNN of Zhang.).
.
Claims 9-12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon US 20160093046 A1 “Jeon” as applied to claims 1-4 and 16-17 above, and further in view of Lee US 20170071571 A1 “Lee”.
In regard to claim 9, Jeon teaches “A method comprising:” (“According to an aspect of another exemplary embodiments, there is provided a method of supporting computer aided diagnosis (CAD) including: determining a duration during which a remaining image of a first region of interest (ROI) detected from a first image frame is displayed, […] and marking a remaining image of a second ROI of a second image frame in the first image frame and displaying the marked image on a screen” [0022]. In this case, the method is carried out by a CAD supporting apparatus 200 which includes a region of interest detector 220 which “may detect a region of interest by analyzing a current image frame acquired in real time by the image acquirer 210 […] using an automatic lesion detection algorithm. The automatic lesion detection algorithm may include AdaBoost, Deformable Parts Models (DPM), Deep Neural Network (DNN), Convolutional Neural Network (CNN), Sparse Coding, and the like” [0077] (i.e. with a model such as a convolutional neural network). Therefore, the method involves identifying regions of interest in “ultrasound images acquired in units of frames by using a probe 130 in real time” [0076].);
inputting a first ultrasound image into a segmentation and tracking model” (“In operation 1010, a patient’s medical image is acquired. The medical image may be an ultrasound image acquired un units of frames by using the probe 130 in real time” [0129] and “In operation 1020, a region of interest is detected by analyzing a current image frame. […] the CAD supporting apparatus 200 may detect a region of interest from a current image frame by using an automatic lesion detection algorithm, such as […] Convolutional Neural Network (CNN)” [0130]. This step is performed by the region of interest detector 220. In order to detect the region of interest in each of the image frames, which are acquired in real time, the first ultrasound image had to have been input into a segmentation and tracking model (i.e. the CNN).); 
“receiving, as a first output from the segmentation and tracking model, a first location of an identified anatomical feature in the first ultrasound image; displaying, on a display device, a first annotation at the first location on a second ultrasound image” (“Referring to FIG. 6, the display 120 may display in a current image frame 610 a region of interest 620 detected from the current image frame 610, and a remaining image 630 of a region of interest of a previous image frame” [0099]. As established previously, the previous image frame constitutes a first ultrasound image and the current ultrasound image constitutes a second ultrasound image. In order to display the remaining image 630 (i.e. the first annotation at a first location) on a current image 610 (i.e. a second ultrasound image), the method had to have received, as a first output from the segmentation and tracking model, a first location of an identified anatomical feature in the first ultrasound image (i.e. the previous image);
“inputting the second ultrasound image and the first output into the segmentation and tracking model; receiving, as a second output from the segmentation and tracking model, a second location of the identified anatomical feature in the second ultrasound image; and displaying, on the display device, a second annotation at the second location on a […] ultrasound image” (“Referring to FIG. 6, the display 120 may display in a current image frame 610 a region of interest 620 detected from the current image 
Jeon does not teach “a third ultrasound image”.
Lee teaches “the third ultrasound image” (“Furthermore, the ultrasound diagnosis apparatus 1000 may display a third ultrasound image 630 subsequent to the second ultrasound image 620 and a closed curve 635 representing a tracked target tissue region on an expanded ROI within the third ultrasound image 630” [0116]. Therefore, the ultrasound diagnosis apparatus displays a third ultrasound image which is acquired subsequent to (i.e. after the second ultrasound image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Jeon so as to include acquiring a third ultrasound image as disclosed in Lee in order to track a targeted tissue region within multiple ultrasound images [Lee: 0114]. Combining the prior art elements according to known techniques would yield the predictable 
In regard to claim 10, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, Jeon teaches “wherein the second ultrasound image is acquired after the first ultrasound image” (“Referring to FIG. 6, the display 120 may display in a current image frame 610 a region of interest 620 detected from the current image frame 610, and a remaining image 630 of a region of interest of a previous image frame” [0099]. As established previously, the previous image frame constitutes a first ultrasound image. In order for the current image frame to include a remaining image 630 of a region of interest from a previous image, under broadest reasonable interpretation, the current image frame had to have been acquired after the first ultrasound image (i.e. the previous image frame). Therefore, the current image frame constitutes a second ultrasound frame that is acquired after the first ultrasound image.).
Jeon does not explicitly teach “and the third ultrasound image is acquired after the second ultrasound image”.
Lee teaches “and the third ultrasound image is acquired after the second ultrasound image” (“Furthermore, the ultrasound diagnosis apparatus 1000 may display a third ultrasound image 630 subsequent to the second ultrasound image 620 and a closed curve 635 representing a tracked target tissue region on an expanded ROI within the third ultrasound image 630” [0116]. Therefore, the ultrasound diagnosis apparatus displays a third ultrasound image which is acquired subsequent to (i.e. after the second ultrasound image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Jeon so as to include acquiring a third ultrasound image as disclosed in Lee in order to track a targeted tissue region within multiple ultrasound images [Lee: 0114]. Combining the prior art elements according to known techniques would yield the predictable 
In regard to claim 11, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, Jeon teaches “wherein one or more additional ultrasound images are acquired between acquisition of the second ultrasound image and the acquisition of the third ultrasound image, and wherein the first annotation is displayed on the display device with each of the one or more additional ultrasound images” (“In yet another exemplary embodiment, the display 120 may display a remaining region-of-interest image of a previous image frame in a current image frame at a position that is predicted based on a location change of a region of interest in a previous image frame. The location change of the region of interest may be predicted based on a scanning path of the probe 130 used to acquire image frames” [0067] and “The size of a region of interest may be determined based only on a region of interest in a current frame image, or may be determined based on regions of interest successively detected in multiple image frames” [0058]. Therefore, since the probe 130 can be used to acquire multiple image frames, and the region-of interest of a previous image frame (i.e. 630 as shown in FIG. 6) can be displayed in the current image frame (i.e. of the multiple image frames) under broadest reasonable interpretation, one or more additional ultrasound images are acquired between the acquisition of the second ultrasound image and the acquisition of the third ultrasound image and the first annotation (i.e. remaining image 630 shown in FIG. 6) is displayed on the display device with each of the one or more additional ultrasound images.).
Jeon does not explicitly teach “the third ultrasound image”.
Lee teaches “the third ultrasound image” (“Furthermore, the ultrasound diagnosis apparatus 1000 may display a third ultrasound image 630 subsequent to the second ultrasound image 620 and a closed curve 635 representing a tracked target tissue region on an expanded ROI within the third 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Jeon so as to include acquiring a third ultrasound image as disclosed in Lee in order to track a targeted tissue region within multiple ultrasound images [Lee: 0114]. Combining the prior art elements according to known techniques would yield the predictable result of obtaining a third ultrasound image to assess the position of a target tissue region as an ultrasound scan is performed. 
In regard to claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, Jeon teaches “further comprising determining, using a motion tracker, that motion of the identified anatomical feature is present across the second ultrasound image and the one or more additional ultrasound images, and in response adjusting the first annotation based on the determined motion” (“The control processor may be further configured to determine whether a user checks the second ROI based on whether a movement speed of an image scanner used to acquire the second image frame is reduced below a predetermined threshold when detecting the second ROI, or based on whether a moving direction of the image scanner is used when detecting the second ROI is changed to a previous moving direction” [0019]. Therefore, since the control processor is configured to determine the movement speed of the scanner used to acquire the second image frame, under broadest reasonable interpretation, the control processor includes a motion tracker that determines that motion of the identified anatomical feature (i.e. the ROI) is present across the second ultrasound image and the one or more additional ultrasound images. 
Additionally, in regard to adjusting the first annotation based on the determined motion, Jeon discloses “the duration determiner 110 may determine a duration of displaying a remaining image in a current frame image based on the speed of an image scanner (e.g., a probe 130) used to acquire an 
In regard to claim 15, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, Jeon teaches “wherein the segmentation and tracking model comprises a convolutional neural network” (“In operation 1020, a region of interest is detected by analyzing a current image frame. For example, the CAD supporting apparatus 200 may detect a region of interest from a current image frame by using an automatic lesion algorithm, such as AdBoost, Deformable Part Models (DPM), Deep Neural Network (DNN), Convolutional Neural Network (CNN), Sparse Coding, and the like” [0130] and “the region of interest detector 220 may detect a region of interest using an automatic lesion detection algorithm. The automatic lesion detection algorithm may include […] Convolutional Neural Network (CNN)” [0077]. Therefore, since the method (i.e. carried out by the region of interest detector 220) detects a region of interest using an automatic lesion algorithm such as a convolutional neural network (CNN), the segmentation and tracking model comprises a convolutional neural network.).
In regard to claim 18, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, Jeon teaches “wherein when executing the instructions, the processor is configured to output, to the display device, a third ultrasound image acquired after the second ultrasound image, the one or more annotations displayed on the third ultrasound image” (“Referring to FIG. 6, the display 120 may display in a current image frame 610 a region of interest 620 detected from the current image frame 610, and a remaining image 630 of a region of interest of a previous image frame” [0099] and “The region of interest detector 220 may detect a region of interest by analyzing a current image frame acquired in real time by the image acquirer 210” [0077]. Since the current image frame is acquired in real time, the current frame can include second, third and additional image frames acquired from the body. Therefore, since the display 120 displays a current image acquired in real time by the image acquirer 210, the processor had to have output to the display device to the display device, a third ultrasound image acquired after the second ultrasound image. Furthermore, since the region of interest 620 and the remaining image 630 are displayed on the current image frame 610, the one or more annotations are displayed on the third ultrasound image.).
Jeon does not explicitly teach “a third ultrasound image”.
Lee teaches “a third ultrasound image” (“Furthermore, the ultrasound diagnosis apparatus 1000 may display a third ultrasound image 630 subsequent to the second ultrasound image 620 and a closed curve 635 representing a tracked target tissue region on an expanded ROI within the third ultrasound image 630” [0116]. Therefore, a third ultrasound image containing an annotation of an expanded ROI can be displayed after the second ultrasound image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Jeon so as to explicitly include displaying a third ultrasound image as disclosed in Lee in order to allow the physician to view how the region of interest annotation in third ultrasound image as the ultrasound probe is moved over the target tissue region. When assessing a target tissue, it is important to obtain a plurality of images which contain the region of interest. Combining the prior art elements according to known techniques would yield the predictable result of viewing a region of interest within a third ultrasound image acquired by the system.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon US 20160093046 A1 “Jeon” and Lee US 20170071571 A1 “Lee” as applied to claims 9-12 and 15 above, and further in view of Pelissier et al. US 20180220995 A1 “Pelissier”.
In regard to claims 13 and 14, due to its dependence on claims 9 and 13, respectively, these claims inherit the references disclosed therein. That being said, the combination of Jeon, BLANK and Lee does not teach “further comprising adjusting one or more ultrasound imaging parameters of an ultrasound probe used to acquire the first ultrasound image, the second ultrasound image and the third ultrasound image based at least in part on the first output and/or the second output” (Claim 13) and “wherein the one or more ultrasound imaging parameters comprise one or more of frequency, depth, and gain” (Claim 14).
Pelissier teaches “further comprising adjusting one or more ultrasound imaging parameters of an ultrasound probe used to acquire the first ultrasound image, the second ultrasound image and the third ultrasound image based at least in part on the first output and/or the second output” (Claim 13) and “wherein the one or more ultrasound imaging parameters comprise one or more of frequency, depth, and gain” (Claim 14) (“At 410, the method, may include receiving input via the single control to modify the imaging depth of the ultrasound image feed 102” [0047], “To increase the penetration of the ultrasound signals being used to image at the increases imaging depth of 10 cm, a user may next use the frequency controls to decrease the frequency of the ultrasound signals being used to acquire ultrasound image feed 102” [0038] and “Upon input via the single imaging depth control, the display unit 102 may transmit the command to modify imaging depth to the ultrasound acquisition unit 804 via communication interfaces 822, 834. In turn, the ultrasound acquisition unit 804 may adjust various imaging parameters such as frequency and beamformer parameters used by the transducer 826 to acquire ultrasound image data (acts 415-420 of FIG. 4)” [0085]. Therefore, since the command to modify the imaging depth can be communicated to the ultrasound acquisition unit 804 (i.e. the ultrasound 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Jeon, BLANK and Lee so as to include adjusting ultrasound imaging parameters (i.e. frequency and/or depth) of an ultrasound probe as disclosed in Pelissier in order to allow images to “optimize visualization of the acquired image data” [Pelissier: 0085]. Combining the prior art elements according to known techniques would yield the predictable result of optimizing the imaging parameters utilized to acquire the image frames. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190. The examiner can normally be reached Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793